DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0122648 to Park et al., hereinafter referred to as Park.
In reference to claim 1, Park discloses the claimed invention including:
A refrigerator (10) comprising:
a main body (11) that defines a freezer compartment (19) and a refrigerating compartment (18);
a refrigerator door (13) that is rotatably disposed at a front side of the main body and configured to open and close the refrigerating compartment;
a home bar door (14) disposed at the refrigerator door (13) and configured to be opened from and closed relative to the refrigerator door (14, see figure 3), wherein a size of the home bar door (is less than a size of the refrigerator door, see figure 7);
a door basket (10) disposed at a rear surface of the refrigerator door (13), see figure 6; and
a blocking casing (100) that is disposed at the rear surface of the refrigerator door (13) and covers a least a portion of the door basket (110), see figure 6.
In reference to claim 2, Park discloses the claimed invention including:
a fan motor (210) disposed at the blocking casing (100) and configured to supply cold air in the refrigerating compartment into the blocking casing. Although a motor for the fan (210) is not explicitly disclosed, a motor is implicit in the disclosure of a fan which moves air through the compartment.
In reference to claim 3, Park discloses the claimed invention including:
the fan motor (210) is disposed at an upper surface of the blocking casing (100), see figure 6.
In reference to claim 4, Park discloses the claimed invention including:
the blocking casing (100) comprises:
a casing body (101) that covers a rear part of the door basket (110) and lateral sides of the door basket, see figure 6; and
a casing cover (200) that covers an upper part of the casing body (100), see figure 6.
In reference to claim 5, Park discloses the claimed invention including:
the fan motor (210) is disposed at the casing cover (200), see figure 6.
In reference to claim 6, Park discloses the claimed invention including:
the casing cover (200) comprises:
a fixing frame (230) that supports the fan motor (210);
a lower decoration (240) that is disposed at a lower side of the fixing frame (230) and defines a lower exterior of the casing cover (200); and
an upper decoration (220) that is disposed at an upper side of the fixing frame (230) and defines an upper exterior of the casing cover (200), see figure 6.
In reference to claim 7, Park discloses the claimed invention including:
the fixing frame (203) defines an installation depression (235) that is recessed from an upper surface of the fixing frame and receives the fan motor (210).
In reference to claim 8, Park discloses the claimed invention including:
the fixing frame (230)  further defines an installation hole (as defined in the annotated reference below) inside the installation depression (235), the installation hole vertically passing through the fixing frame (230) and being configured to discharge the cold air blown by the fan motor into the casing body, see figure 8.

    PNG
    media_image1.png
    306
    668
    media_image1.png
    Greyscale

In reference to claim 9, Park discloses the claimed invention including:
the upper decoration (220) defines a vent hole (222) configured to introduce the cold air in the refrigerating compartment to the fan motor (210), the vent hole vertically passing through the upper decoration (220), see figure 6.
In reference to claim 10, Park discloses the claimed invention including:
the upper decoration (220) comprises at least one vent rib (223) that extends across the vent hole (222), see figure 4.
 In reference to claim 11, Park discloses the claimed invention including:
the lower decoration (240) defines a through hole (242) that vertically passes through the lower decoration and is configured to guide the cold air from the fan motor into the casing body, see figure 8.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US 3,122,005 to Costantini et al., hereinafter referred to as Costantini.
In reference to claims 12-14, Park and Costantini discloses the claimed invention.
Park fails to disclose the upper decoration defines at least one decoration hole configured to receive a screw (claim 12), the upper decoration and the lower decoration are coupled to each other by a fastener (claim 13), nor the lower decoration is configured to receive the screw through the fixing frame (claim 14). However, the general concept of fastening several elements together into a single unit via various screws and holes for receiving the screws is old and extremely well known as an obvious mechanical expedient. See for example Costantini figure 4 where an upper decoration (28) defines at least one decoration hole configured to receive a screw (23), the upper decoration (28)  and the lower decoration (22c) are coupled to each other by a fastener (screw), and the lower decoration (22c) is configured to receive the screw (23) through a fixing frame (19). Further it appears that modifying Park as claimed would do nothing more than what would be predictable (e.g. fasten the elements together in a secure manner). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Park by Costantini such that the upper decoration defines at least one decoration hole configured to receive a screw (claim 12), the upper decoration and the lower decoration are coupled to each other by a fastener (claim 13), and the lower decoration is configured to receive the screw through the fixing frame (claim 14), since an ordinary artisan would have expected it to perform the function of fastening the elements together in a manner that would not produce anything more than predictable results.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US 2018/0274844 to Lee, hereinafter referred to as Lee.
In reference to claims 15-17, Park and Lee discloses the claimed invention.
Park fails to disclose the upper decoration comprises a fastening hook, and the fixing frame defines a fastening hole coupled to the fastening hook (claim 15), the casing body defines a hook hole that receives the fastening hook (claim 16), nor the fastening hook passes through the fastening hole and is coupled to the hook hole (claim 17). However, the general concept of fastening several elements together into a single unit via hooks and holes for receiving the hook is old and extremely well known as an obvious mechanical expedient. See for example Lee [0081] where Lee discusses fixing the elements together via hook (264) and coupling hole (256). This is strong evidence that modifying Park as claimed would produce predictable result (e.g. fasten the elements together in a secure manner). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Park such that the upper decoration comprises a fastening hook, and the fixing frame defines a fastening hole coupled to the fastening hook (claim 15), the casing body defines a hook hole that receives the fastening hook (claim 16), and the fastening hook passes through the fastening hole and is coupled to the hook hole (claim 17), since an ordinary artisan would have expected it to perform the function of fastening the elements together in a manner that would not produce anything more than predictable results.
In reference to claim 18, Park and Lee discloses the claimed invention.
Park discloses the door basket (110)  is one of a plurality of door baskets (see figures 4-7)  that are disposed at the rear surface of the refrigerator door (13), see figure 6, and spaced apart from one another, and
wherein the blocking casing (100) vertically extends and covers the plurality of door baskets, see figure 6.
In reference to claims 19 and 20, Park and Lee discloses the claimed invention.
Park fails to disclose the lower decoration comprises a coupling tab that protrudes upward from an upper surface of the lower decoration, and wherein the fixing frame defines a fixing hole that receives the coupling tab (claim 19),  nor the upper decoration comprises a coupling protrusion that protrudes downward from a lower surface of the upper decoration, and wherein the fixing frame defines a fixing hole that receives the coupling protrusion (claim 20). However, the general concept of fastening several elements together into a single unit via tabs, protrusions, and holes for receiving the tab/protrusion is old and extremely well known as an obvious mechanical expedient. See for example Lee [0081] where Lee discusses fixing the elements together via a protrusion/tab (264) and coupling hole (256). This is strong evidence that modifying Park as claimed would produce predictable result (e.g. fasten the elements together in a secure manner). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Park such that the lower decoration comprises a coupling tab that protrudes upward from an upper surface of the lower decoration, and wherein the fixing frame defines a fixing hole that receives the coupling tab (claim 19),  and the upper decoration comprises a coupling protrusion that protrudes downward from a lower surface of the upper decoration, and wherein the fixing frame defines a fixing hole that receives the coupling protrusion (claim 20). since an ordinary artisan would have expected it to perform the function of fastening the elements together in a manner that would not produce anything more than predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763